 



EXHIBIT 10.29C
SECOND AMENDMENT OF SUBLEASE
     THIS SECOND AMENDMENT OF SUBLEASE (“Amendment”) is made as of this 14th day
of June 2006, by and between WEBSIDESTORY, INC (“Sublessor”) and RF MAGIC, INC.
(“Sublessee”).
R E C I T A L S
     A. Sublessor and Sublessee entered into that certain Sublease dated July 3,
2001 (“Sublease”) for the lease of certain Subleased Premises in the City of San
Diego, California, all as more particularly set forth in the Sublease; as
amended by that certain Amendment to Sublease dated September 10, 2003 (“First
Amendment”).
     B. Sublessor and Sublessee desire to further amend the Sublease in order to
extend the Sublease Term and adjust the rent and security deposit, as more
particularly set forth hereinbelow.
T E R M S
     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:
     1. Amendment.
          (a) Section 6 of the Sublease, as amended by the First Amendment, is
hereby further amended to provide that the Sublease Term expires at 11:59 p.m.
on December 31, 2007.
          (b) Section 7 of the Sublease, as amended by the First Amendment, is
hereby further amended to provide that the Monthly Basic Rent from and including
February 1, 2007 until the expiration of the Sublease Term will be $51,244.80.
          (c) In addition to the Cash Security Deposit of $31,636.00 provided
for in Section 7 of the Sublease, Sublessee, upon the execution of this
Amendment, shall deliver to Sublessor the sum of $15,000 (the “Additional Cash
Security Deposit”) to be part of the Cash Security Deposit.
          (d) Notwithstanding anything to the contrary set forth in the
Sublease, Sublessee agrees that at the expiration of the Sublease Term,
Sublessee shall, upon the request of Sublessor and at Sublessee’s sole cost and
expense, restore the portions of the Subleased Premises described below (as well
as any other modifications made by Sublessee prior to the expiration of the
Sublease Term) to their condition prior to the time Sublessee modified such
portion of the Subleased Premises:

1



--------------------------------------------------------------------------------



 



      Project   Approximate Project Start Date
 
   
Miscellaneous Tenant Improvements
  July 2, 2004
 
   
Compressor Room Ventilation
  August 5, 2005

          Notwithstanding the foregoing, Sublessor and Sublessee acknowledge and
agree that as set forth in the Sublease, Sublessee shall have no obligation to
remove the “Office Work,” the “Lobby Work” or the “Lab Work” (as each such term
is defined in the Sublease) at the expiration of the Sublease Term.
     2. Effect. Except as expressly modified by this Amendment, the Sublease, as
previously amended by the First Amendment, shall remain unchanged and in full
force and effect.
     3. No Modification or Waiver. Except as otherwise set forth in this
Amendment, nothing in this Amendment shall be deemed to waive or modify any of
the provisions of the Sublease.
     4. Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Amendment.
     5. Successors. The provisions of this Amendment shall bind and inure to the
benefit of the heirs, representatives, successors and assigns of the parties
hereto.
     6. Consent. This Amendment is conditioned upon the written consent of
Lessor (as defined in the Sublease). If Sublessor fails to obtain Lessor’s
consent within thirty (30) days after execution of this Amendment by Sublessor,
then this Amendment shall be deemed null and void and Sublessor shall return to
Sublessee the Additional Cash Security Deposit.
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been entered into by the parties as
of the day and year first above written.
RF MAGIC, INC.
Sublessee

         
By:
  /s/ DAVID LYLE
 
   

Name: David Lyle
Title: CFO
Date: June 14, 2006
WEBSIDESTORY, INC.
Sublessor

         
By:
  /s/ DRU GREENHALGH
 
   

Name: Dru Greenhalgh
Title: VP and General Counsel
Date: June 14, 2006

3